483 P.2d 759 (1971)
Jimmy L. PHILLIPS, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-16526.
Court of Criminal Appeals of Oklahoma.
March 31, 1971.
Don Anderson, Public Defender, for plaintiff in error.
Larry Derryberry, Atty. Gen., for defendant in error.
*760 BUSSEY, Presiding Judge.
Jimmy L. Phillips, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County to the offense of Grand Larceny, and received a one year suspended sentence on June 17, 1970. The said suspended sentence was ordered revoked on October 2, 1970, and from said order of revocation a timely appeal has been perfected to this Court.
The sole matter before this Court concerns whether the suspended sentence should be revoked pending an appeal of a Grand Larceny conviction which was the basis of the revocation. The defendant conceded that the court-imposed conditions of the suspended sentence included that he not violate any City, State, or Federal law and that he subsequently was convicted of Grand Larceny. We are of the opinion that the revocation proceedings were conducted within the guidelines set forth by this Court in the case of In Re Collyar, Okl.Cr., 476 P.2d 354. We decline to hold that a suspended sentence cannot be revoked until such time as the offense which was the basis of the revocation is appealed and affirmed.
In conclusion, we observe that the defendant knew and understood the terms of his suspended sentence as set forth by the trial court; that a subsequent conviction was a valid basis to reflect that he violated the terms thereof; that the proceedings at the revocation hearing were conducted with fundamental fairness to the defendant; and for those reasons the order revoking the suspension of the judgment and sentence appealed from is affirmed.
NIX and BRETT, JJ., concur.